 



Exhibit 10-e-1

ROCKWELL AUTOMATION, INC.
2000 LONG-TERM INCENTIVES PLAN
(As Amended through February 4, 2004)

Section 1: Purpose

The purpose of the Plan is to promote the interests of the Corporation (as
defined in Section 2) and its shareowners by providing incentive compensation
opportunities to assist in (i) attracting, motivating and retaining Employees
(as defined in Section 2) and (ii) aligning the interests of Employees
participating in the Plan with the interests of the Corporation’s shareowners.

Section 2: Definitions

As used in the Plan, the following terms shall have the respective meanings
specified below.



  a.   “Award” means an award granted pursuant to Section 4.     b.   “Award
Agreement” means a document described in Section 6 setting forth the terms and
conditions applicable to the Award granted to the Participant.     c.   “Board
of Directors” means the Board of Directors of the Corporation, as it may be
comprised from time to time.     d.   “Change of Control” means any of the
following:



  (i)   The acquisition by any individual, entity or group (within the meaning
of Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a “Person”) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of 20% or more of either (A) the then outstanding shares of common stock of the
Corporation (the “Outstanding Rockwell Common Stock”) or (B) the combined voting
power of the then outstanding voting securities of the Corporation entitled to
vote generally in the election of directors (the “Outstanding Rockwell Voting
Securities”); provided, however, that for purposes of this subparagraph (i), the
following acquisitions shall not constitute a Change of Control: (w) any
acquisition directly from the Corporation, (x) any acquisition by the
Corporation, (y) any acquisition by any employee benefit plan (or related trust)
sponsored or maintained by the Corporation or any corporation controlled by the
Corporation or (z) any acquisition pursuant to a transaction which complies with
clauses (A), (B) and (C) of subsection (iii) of this Section 2(d); or     (ii)  
Individuals who, as of December 1, 1999, constitute the Board of Directors (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board of Directors; provided, however, that any individual becoming a director
subsequent to that date whose election, or nomination for election by the
Corporation’s shareowners, was approved by a vote of at least a majority of the
directors then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board of Directors; or    
(iii)   Consummation of a reorganization, merger or consolidation or sale or
other disposition of all or substantially all of the assets of the Corporation
or the

 



--------------------------------------------------------------------------------



 



      acquisition of assets of another entity (a “Corporate Transaction”), in
each case, unless, following such Corporate Transaction, (A) all or
substantially all of the individuals and entities who were the beneficial
owners, respectively, of the Outstanding Rockwell Common Stock and Outstanding
Rockwell Voting Securities immediately prior to such Corporate Transaction
beneficially own, directly or indirectly, more than 60% of, respectively, the
then outstanding shares of common stock and the combined voting power of the
then outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the corporation resulting from such Corporate
Transaction (including, without limitation, a corporation which as a result of
such transaction owns the Corporation or all or substantially all of the
Corporation’s assets either directly or through one or more subsidiaries) in
substantially the same proportions as their ownership, immediately prior to such
Corporate Transaction, of the Outstanding Rockwell Common Stock and Outstanding
Rockwell Voting Securities, as the case may be, (B) no Person (excluding any
employee benefit plan (or related trust) of the Corporation or such corporation
resulting from such Corporate Transaction) beneficially owns, directly or
indirectly, 20% or more of, respectively, the then outstanding shares of common
stock of the corporation resulting from such Corporate Transaction or the
combined voting power of the then outstanding voting securities of such
corporation except to the extent that such ownership existed prior to the
Corporate Transaction and (C) at least a majority of the members of the board of
directors of the corporation resulting from such Corporate Transaction were
members of the Incumbent Board at the time of the execution of the initial
agreement, or of the action of the Board of Directors, providing for such
Corporate Transaction; or     (iv)   Approval by the Corporation’s shareowners
of a complete liquidation or dissolution of the Corporation.



  e.   “Code” means the Internal Revenue Code of 1986, as amended from time to
time.     f.   “Committee” means the Compensation and Management Development
Committee of the Board of Directors, as it may be comprised from time to time.  
  g.   “Corporation” means Rockwell Automation, Inc. and any successor thereto.
    h.   “Covered Employee” means a covered employee within the meaning of Code
Section 162(m)(3).     i.   “Dividend Equivalent” means an amount equal to the
amount of cash dividends payable with respect to a share of Stock after the date
specified in an Award Agreement with respect to an Award settled in Stock or an
Award of Restricted Stock.     j.   “Employee” means an individual who is an
employee or a leased employee of, or a consultant to, the Corporation or a
Subsidiary, but excludes members of the Board of Directors who are not also
employees of the Corporation or a Subsidiary.     k.   “Exchange Act” means the
Securities Exchange Act of 1934, and any successor statute, as it may be amended
from time to time.     l.   “Executive Officer” means an Employee who is an
executive officer of the Corporation as defined in Rule 3b-7 under the Exchange
Act as it may be amended from time to time.

2



--------------------------------------------------------------------------------



 



  m.   “Fair Market Value” means the closing sale price of the Stock as reported
in the New York Stock Exchange—Composite Transactions (or if the Stock is not
then traded on the New York Stock Exchange, the closing sale price of the Stock
on the stock exchange or over-the-counter market on which the Stock is
principally trading on the relevant date) on the date of a determination (or on
the next preceding day the Stock was traded if it was not traded on the date of
a determination).     n.   “Incentive Stock Option” means an Option (or an
option to purchase Stock granted pursuant to any other plan of the Corporation
or a Subsidiary) intended to comply with Code Section 422.     o.  
“Non-Qualified Stock Option” means an Option that is not an Incentive Stock
Option.     p.   “Option” means an option to purchase Stock granted pursuant to
Section 4(a).     q.   “Participant” means (i) Any Employee who has been granted
an Award; (ii) any Employee (a Continuing Rockwell Collins Participant) as of
the opening of business on the Rockwell Collins Distribution Date who then held
one or more outstanding Awards and who on or before the close of business on the
Rockwell Collins Distribution Date remained or became an employee of Rockwell
Collins or any of its subsidiaries, but only for purposes of determining such an
Employee’s rights with respect to his or her outstanding Awards and only so long
as such an Employee shall remain an employee of Rockwell Collins or any of its
subsidiaries; and (iii) any Employee (a Continuing Rockwell Science Center
Participant) as of the opening of business on the Rockwell Collins Distribution
Date who then held one or more outstanding Awards and who on or before the close
of business on the Rockwell Collins Distribution Date remained or became an
employee of Rockwell Science Center or any of its subsidiaries, but only for
purposes of determining such an Employee’s rights with respect to his or her
outstanding Awards and only so long as such an Employee shall remain an employee
of Rockwell Science Center or any of its subsidiaries.     r.   “Performance
Goal” means the level of performance, whether absolute or relative to a peer
group or index, established by the Committee as the performance goal with
respect to a Performance Measure. Performance Goals may vary from Performance
Period to Performance Period and from Participant to Participant and may be
established on a stand-alone basis, in tandem or in the alternative.     s.  
“Performance Formula” means, for a Performance Period, one or more objective
formulas or standards established by the Committee for purposes of determining
whether or the extent to which an Award has been earned based on the level of
performance attained with respect to one or more Performance Goals. Performance
Formulas may vary from Performance Period to Performance Period and from
Participant to Participant and may be established on a stand-alone basis, in
tandem or in the alternative.     t.   “Performance Measure” means one or more
of the following selected by the Committee to measure the performance of the
Corporation, a business unit (which may but need not be a Subsidiary) of the
Corporation or both for a Performance Period: basic or diluted earnings per
share; revenue; operating income; earnings before or after interest, taxes,
depreciation or amortization; return on capital; return on equity; return on
assets; cash flow; working capital; stock price and total shareholder return.
Each such measure shall be determined in accordance with generally accepted
accounting principles as consistently applied by the Corporation

3



--------------------------------------------------------------------------------



 



      and, if so determined by the Committee at the time the Award is granted
and to the extent permitted under Code Section 162(m), adjusted to omit the
effects of extraordinary items, gain or loss on the disposal of a business
segment, unusual or infrequently occurring events and transactions and
cumulative effects of changes in accounting principles. Performance Measures may
vary from Performance Period to Performance Period and from Participant to
Participant and may be established on a stand-alone basis, in tandem or in the
alternative.     u.   “Performance Period” means one or more periods of time (of
not less than one fiscal year of the Corporation), as the Committee may
designate, over which the attainment of one or more Performance Goals will be
measured for the purpose of determining a Participant’s rights in respect of an
Award.     v.   “Plan” means this 2000 Long-Term Incentives Plan as adopted by
the Corporation and in effect from time to time.     w.   “Rockwell Collins”
means Rockwell Collins, Inc., a Delaware corporation, and any successor thereto.
    x.   “Rockwell Collins Distribution Date” means the Distribution Date as
defined in the Distribution Agreement, dated as of June 29, 2001, by and among
Rockwell, Rockwell Collins and Rockwell Science Center relating, among other
things, to the distribution of shares of Rockwell Collins Common Stock to
Rockwell’s shareowners.     y.   “Rockwell Science Center” means Rockwell
Scientific Company LLC, a Delaware limited liability company, and any successor
thereto.     z.   “SAR” means a stock appreciation right granted pursuant to
Section 4(b).     aa.   “Stock” means shares of Common Stock, par value $1 per
share, of the Corporation or any security of the Corporation issued in
substitution, exchange or lieu thereof.     bb.   “Subsidiary” means (i) any
corporation or other entity in which the Corporation, directly or indirectly,
controls 50% or more of the total combined voting power of such corporation or
other entity and (ii) any corporation or other entity in which the Corporation
has a significant equity interest and which the Committee has determined to be
considered a Subsidiary for purposes of the Plan.

Section 3: Eligibility

The Committee may grant one or more Awards to any Employee designated by it to
receive an Award.

Section 4: Awards

The Committee may grant any one or more of the following types of Awards, and
any such Award may be granted by itself, together with another Award that is
linked and alternative to the Award with which it is granted or together with
another Award that is independent of the Award with which it is granted:



  a.   Options. An Option is an option to purchase a specific number of shares
of Stock exercisable at such time or times and subject to such terms and
conditions as the Committee may determine consistent with the provisions of the
Plan, including the following:

4



--------------------------------------------------------------------------------



 



  (i)   The exercise price of an Option shall not be less than 100% of the Fair
Market Value of the Stock on the date the Option is granted, and no Option may
be exercisable more than 10 years after the date the Option is granted.     (ii)
  The exercise price of an Option shall be paid in cash or, at the discretion of
the Committee, in Stock or in a combination of cash and Stock. Any Stock
accepted in payment of the exercise price of an Option shall be valued at its
Fair Market Value on the date of exercise.     (iii)   No fractional shares of
Stock will be issued or accepted. The Committee may impose such other
conditions, restrictions and contingencies with respect to shares of Stock
delivered pursuant to the exercise of an Option as it deems desirable.     (iv)
  Incentive Stock Options shall be subject to the following additional
provisions:



  A.   No grant of Incentive Stock Options to any one Employee shall cover a
number of shares of Stock whose aggregate Fair Market Value (determined on the
date the Option is granted), together with the aggregate Fair Market Value
(determined on the respective date of grant of any Incentive Stock Option) of
the shares of Stock covered by any Incentive Stock Options which have been
previously granted under the Plan or any other plan of the Corporation or any
Subsidiary and which are exercisable for the first time during the same calendar
year, exceeds $100,000 (or such other amount as may be fixed as the maximum
amount permitted by Code Section 422(d)).     B.   No Incentive Stock Option may
be granted under the Plan after November 30, 2009.     C.   No Incentive Stock
Option may be granted to an Employee who on the date of grant is not an employee
of the Corporation or a corporation that is a subsidiary of the Corporation
within the meaning of Code Section 424(f).



  b.   Stock Appreciation Rights (SARs). A SAR is the right to receive a payment
measured by the increase in the Fair Market Value of a specified number of
shares of Stock from the date of grant of the SAR to the date on which the
Participant exercises the SAR. SARs may be (i) freestanding SARs or (ii) tandem
SARs granted in conjunction with an Option, either at the time of grant of the
Option or at a later date, and exercisable at the Participant’s election instead
of all or any part of the related Option. The payment to which the Participant
is entitled on exercise of a SAR may be in cash, in Stock valued at Fair Market
Value on the date of exercise or partly in cash and partly in Stock, as the
Committee may determine.     c.   Restricted Stock. Restricted Stock is Stock
that is issued to a Participant subject to restrictions on transfer and such
other restrictions on incidents of ownership as the Committee may determine,
including but not limited to the achievement of one or more specific goals with
respect to performance of the Corporation, a business unit (which may but need
not be a Subsidiary) of the Corporation or that Participant over a specified
period of time. Subject to the specified restrictions, the Participant as owner
of those shares of Restricted Stock shall have the rights of the holder thereof,
except that the Committee may provide at the time of the Award that any
dividends or other distributions paid with respect to that Stock while subject
to those restrictions shall be accumulated, with or without interest, or
reinvested in Stock and held subject to the same restrictions as the Restricted
Stock and such other terms and conditions as the Committee shall determine.
Shares of Restricted Stock shall be registered in the name of the Participant
and, at the Corporation’s sole discretion, shall be held in

5



--------------------------------------------------------------------------------



 



      book entry form subject to the Corporation’s instructions or shall be
evidenced by a certificate, which shall bear an appropriate restrictive legend,
shall be subject to appropriate stop-transfer orders and shall be held in
custody by the Corporation until the restrictions on those shares of Restricted
Stock lapse.     d.   Performance Units. A Performance Unit is an Award
denominated in cash, the amount of which may be based on the achievement of one
or more specific goals with respect to performance of the Corporation, a
business unit (which may but need not be a Subsidiary) of the Corporation or the
Participant to whom the Performance Units are granted over a specified period of
time. The maximum amount of compensation that may be paid to any one Participant
with respect to Performance Units for any one Performance Period shall be
$5 million. The payout of Performance Units may be in cash, in Stock, valued at
Fair Market Value on the payout date (or at the sole discretion of the
Committee, the day immediately preceding that date), or partly in cash and
partly in Stock, as the Committee may determine.     e.   Stock Purchase Awards.
A Stock Purchase Award is the right to purchase, with a loan from the
Corporation, a specific number of shares of Stock at their Fair Market Value on
the date of such purchase, subject to such terms and conditions as the Committee
may determine consistent with the Plan. Each such loan shall be evidenced by the
Participant’s promissory note, which shall (i) be payable to the Corporation as
determined by the Committee, (ii) be secured by a pledge of the Stock purchased
with the loan, (iii) be recourse with respect to the Participant and (iv) bear
interest at a rate, established by the Committee, not less than required to
avoid the imputation of income under the Code. The Committee may forgive all or
part of such loan on such terms as the Committee may determine, including but
not limited to the achievement of one or more specific goals with respect to
performance of the Corporation, a business unit (which may but need not be a
Subsidiary) of the Corporation or the Participant over a specified period of
time.     f.   Performance Compensation Awards.



  (i)   The Committee may, at the time of grant of an Award (other than an
Option or SAR) designate such Award as a Performance Compensation Award in order
that such Award constitute qualified performance-based compensation under Code
Section 162(m); provided, however, that no Performance Compensation Award may be
granted to an Employee who on the date of grant is a leased employee of, or a
consultant to, the Corporation or a Subsidiary. With respect to each such
Performance Compensation Award, the Committee shall (on or before the 90th day
of the applicable Performance Period), establish, in writing, a Performance
Period, Performance Measure(s), Performance Goal(s) and Performance Formula(s).
Once established for a Performance Period, such items shall not be amended or
otherwise modified if and to the extent such amendment or modification would
cause the compensation payable pursuant to the Award to fail to constitute
qualified performance-based compensation under Code Section 162(m).     (ii)   A
Participant shall be eligible to receive payment in respect of a Performance
Compensation Award only to the extent that the Performance Goal(s) for that
Award are achieved and the Performance Formula as applied against such
Performance Goal(s) determines that all or some portion of such Participant’s
Award has been earned for the Performance Period. As soon as practicable after
the close of each Performance Period, the Committee shall review and determine
whether, and to what extent, the Performance Goal(s) for the Performance

6



--------------------------------------------------------------------------------



 



      Period have been achieved and, if so, determine the amount of the
Performance Compensation Award earned by the Participant for such Performance
Period based upon such Participant’s Performance Formula. The Committee shall
then determine the actual amount of the Performance Compensation Award to be
paid to the Participant and, in so doing, may in its sole discretion decrease,
but not increase, the amount of the Award otherwise payable to the Participant
based upon such performance. The maximum Performance Compensation Award for any
one Participant for any one Performance Period shall be determined in accordance
with Sections 4(d) and 5(b), as applicable.



  g.   Deferrals. The Committee may require or permit Participants to defer the
issuance or vesting of shares of Stock or the settlement of Awards under such
rules and procedures as it may establish under the Plan. The Committee may also
provide that deferred settlements include the payment of, or crediting of
interest on, the deferral amounts or the payment or crediting of Dividend
Equivalents on deferred settlements in shares of Stock. Notwithstanding the
foregoing, no deferral will be permitted if it will result in the Plan becoming
an “employee pension benefit plan” under Section 3(2) of the Employee Retirement
Income Security Act of 1974, as amended (“ERISA”), that is not otherwise exempt
under Sections 201(2), 301(a)(3) and 401(a)(1) of ERISA.

Section 5: Stock Available under Plan



  a.   Subject to the adjustment provisions of Section 9, the number of shares
of Stock which may be delivered upon exercise of Options or upon grant or in
payment of other Awards under the Plan shall not exceed 24 million, and the
number of those shares which may be delivered upon grant or in payment of all
Awards other than Options and SARs shall not exceed 4 million. In addition,
(i) no more than 4 million shares of Stock shall be granted in the form of
Restricted Stock; (ii) Stock Purchase Awards shall be granted with respect to no
more than 4 million shares of Stock; and (iii) SARs shall be granted with
respect to no more than 100,000 shares of Stock. For purposes of applying the
limitations provided in this Section 5(a), all shares of Stock with respect to
the unexercised, undistributed or unearned portion of any terminated or
forfeited Award shall be available for further Awards.     b.   Subject to the
adjustment provisions of Section 9, no single Participant shall receive, in any
fiscal year of the Corporation, Awards in the form of (i) Options with respect
to more than that number of shares of Stock determined by subtracting from
2,500,000 the number of shares of Stock with respect to which Options or options
to purchase Stock under any other plan of the Corporation or a Subsidiary have
been granted to such Participant during the immediately preceding four fiscal
years of the Corporation; (ii) Restricted Stock for more than that number of
shares of Stock determined by subtracting from 1,000,000 the number of shares of
Stock granted as Restricted Stock or as restricted stock under any other plan or
program of the Corporation or a Subsidiary to such Participant during the
immediately preceding four fiscal years of the Corporation; and (iii) a Stock
Purchase Award with respect to more than that number of shares of Stock
determined by subtracting from 1,000,000 the number of shares of Stock with
respect to which Stock Purchase Awards have been granted to such Participant
during the immediately preceding four fiscal years of the Corporation.     c.  
The Stock that may be delivered on grant, exercise or settlement of an Award
under the Plan may be reacquired shares held in treasury or authorized but
unissued shares; provided, however, that unless otherwise determined by the
Committee,

7



--------------------------------------------------------------------------------



 



      shares of Stock which may be granted as Restricted Stock shall consist
only of reacquired shares.

Section 6: Award Agreements

Each Award under the Plan shall be evidenced by an Award Agreement. Each Award
Agreement shall set forth the terms and conditions applicable to the Award,
including but not limited to provisions for (i) the time at which the Award
becomes exercisable or otherwise vests; (ii) the treatment of the Award in the
event of the termination of a Participant’s status as an Employee and (iii) any
special provisions applicable in the event of an occurrence of a Change in
Control, as determined by the Committee consistent with the provisions of the
Plan.

Section 7: Amendment and Termination

The Board of Directors may at any time amend, suspend or terminate the Plan, in
whole or in part; provided, however, that, without the approval of the
shareowners of the Corporation, no such action shall (i) increase the number of
shares of Stock available for Awards as set forth in Section 5 (other than
adjustments pursuant to Section 9); or (ii) materially increase the benefits
accruing to Participants under the Plan or otherwise make any material revision
to the Plan, or otherwise be effective to the extent that such approval is
necessary to comply with any tax or regulatory requirement applicable to the
Plan, including applicable requirements of the New York Stock Exchange; and
provided, further, that subject to Section 9, no such action shall impair the
rights of any holder of an Award without the holder’s consent. The Committee
may, subject to the Plan, at any time alter or amend any or all Award Agreements
to the extent permitted by applicable law; provided, however, that subject to
Section 9, no such alteration or amendment shall impair the rights of any holder
of an Award without the holder’s consent. Notwithstanding the foregoing, neither
the Board of Directors nor the Committee shall (except pursuant to Section 9)
amend the Plan or any Award Agreement to reprice any Option or SAR whose
exercise price is above the then Fair Market Value of the Stock subject to the
Award, whether by decreasing the exercise price, canceling the Award and
granting a substitute Award, or otherwise.

Section 8: Administration



  a.   The Plan and all Awards shall be administered by the Committee. The
members of the Committee shall be designated by the Board of Directors from
among its members who are not eligible for Awards under the Plan.     b.   Any
member of the Committee who, at the time of any proposed grant of one or more
Awards, is not both an “outside director” as defined for purposes of Code
Section 162(m) and a “Non-Employee Director” as defined in Rule 16b-3(b)(3)(i)
under the Exchange Act shall abstain from and take no part in the Committee’s
action on the proposed grant.     c.   The Committee shall have full and
complete authority, in its sole and absolute discretion, (i) to exercise all of
the powers granted to it under the Plan, (ii) to construe, interpret and
implement the Plan and any related document, (iii) to prescribe, amend and
rescind rules relating to the Plan, (iv) to make all determinations necessary or
advisable in administering the Plan, and (v) to correct any defect, supply any
omission and reconcile any inconsistency in the Plan. The actions and
determinations of the Committee on all matters relating to the Plan and any
Awards will be final and conclusive. The Committee’s determinations under the
Plan need not be uniform and may be made by it selectively among Employees who
receive, or who are eligible to receive, Awards under the Plan, whether or not
such persons are similarly situated.

8



--------------------------------------------------------------------------------



 



  d.   The Committee and others to whom the Committee has delegated such duties
shall keep a record of all their proceedings and actions and shall maintain all
such books of account, records and other data as shall be necessary for the
proper administration of the Plan.     e.   The Corporation shall pay all
reasonable expenses of administering the Plan, including but not limited to the
payment of professional fees.     f.   It is the intent of the Corporation that
this Plan and Awards hereunder satisfy, and be interpreted in a manner that
satisfy, (i) in the case of Participants who are or may be Executive Officers,
the applicable requirements of Rule 16b-3 under the Exchange Act, so that such
persons will be entitled to the benefits of Rule 16b-3, or other exemptive rules
under Section 16 of the Exchange Act, and will not be subjected to avoidable
liability under Section 16(b) of the Exchange Act; and (ii) in the case of
Performance Compensation Awards to Covered Employees, the applicable
requirements of Code Section 162(m). If any provision of this Plan or of any
Award Agreement would otherwise frustrate or conflict with the intent expressed
in this Section 8(f), that provision to the extent possible shall be interpreted
and deemed amended so as to avoid such conflict. To the extent of any remaining
irreconcilable conflict with such intent, such provision shall be deemed void as
to Executive Officers or Covered Employees, as applicable.     g.   The
Committee may appoint such accountants, counsel, and other experts as it deems
necessary or desirable in connection with the administration of the Plan.     h.
  The Committee may delegate, and revoke the delegation of, all or any portion
of its authority and powers to the Chief Executive Officer of the Corporation,
except that the Committee may not delegate any discretionary authority with
respect to substantive decisions or functions regarding the Plan or Awards to
the extent inconsistent with the intent expressed in Section 8(f) or to the
extent prohibited by applicable law.

Section 9: Adjustment Provisions



  a.   In the event of any change in or affecting the outstanding shares of
Stock by reason of a stock dividend or split, merger or consolidation (whether
or not the Corporation is a surviving corporation), recapitalization,
reorganization, combination or exchange of shares or other similar corporate
changes or an extraordinary dividend in cash, securities or other property, the
Board of Directors shall make or take such amendments to the Plan and
outstanding Awards and Award Agreements and such adjustments and actions
thereunder as it deems appropriate, in its sole discretion, under the
circumstances. Such amendments, adjustments and actions may include, but are not
limited to, changes in the number of shares of Stock then remaining subject to
the Plan, and the maximum number of shares that may be granted or delivered to
any single Participant pursuant to the Plan, including those that are then
covered by outstanding Awards, or accelerating the vesting of outstanding
Awards.     b.   The existence of the Plan and the Awards granted hereunder
shall not affect or restrict in any way the right or power of the Board of
Directors or the shareowners of the Corporation to make or authorize any
adjustment, recapitalization, reorganization or other change in the capital
structure of its business, any merger or consolidation of the Corporation, any
issue of bonds, debentures, preferred or prior preference stock ahead of or
affecting the Stock or the rights thereof, the dissolution or liquidation of the
Corporation or any sale or transfer of all or any part of its assets or
business, or any other corporate act or proceeding.

9



--------------------------------------------------------------------------------



 



Section 10: Miscellaneous



a.   Nonassignability. Except as otherwise provided by the Committee, no Award
shall be assignable or transferable except by will or by the laws of descent and
distribution.   b.   Other Payments or Awards. Nothing contained in the Plan
shall be deemed in any way to limit or restrict the Corporation or a Subsidiary
from making any award or payment to any person under any other plan, arrangement
or understanding, whether now existing or hereafter in effect.   c.   Payments
to Other Persons. If payments are legally required to be made to any person
other than the person to whom any amount is made available under the Plan,
payments shall be made accordingly. Any such payment shall be a complete
discharge of the liability hereunder.   d.   Unfunded Plan. The Plan shall be
unfunded. No provision of the Plan or any Award Agreement shall require the
Corporation or a Subsidiary, for the purpose of satisfying any obligations under
the Plan, to purchase assets or place any assets in a trust or other entity to
which contributions are made or otherwise to segregate any assets, nor shall the
Corporation or a Subsidiary maintain separate bank accounts, books, records or
other evidence of the existence of a segregated or separately maintained or
administered fund for such purposes. Participants shall have no rights under the
Plan other than as unsecured general creditors of the Corporation or a
Subsidiary, except that insofar as they may have become entitled to payment of
additional compensation by performance of services, they shall have the same
rights as other employees under generally applicable law.   e.   Limits of
Liability. Any liability of the Corporation or a Subsidiary to any Participant
with respect to an Award shall be based solely upon contractual obligations
created by the Plan and the Award Agreement. Neither the Corporation or its
Subsidiaries, nor any member of the Board of Directors or of the Committee, nor
any other person participating in any determination of any question under the
Plan, or in the interpretation, administration or application of the Plan, shall
have any liability to any party for any action taken, or not taken, in good
faith under the Plan.   f.   Rights of Employees. Status as an eligible Employee
shall not be construed as a commitment that any Award shall be made under the
Plan to such eligible Employee or to eligible Employees generally. Nothing
contained in the Plan or in any Award Agreement shall confer upon any Employee
or Participant any right to continue in the employ or other service of the
Corporation or a Subsidiary or constitute any contract or limit in any way the
right of the Corporation or a Subsidiary to change such person’s compensation or
other benefits or to terminate the employment or other service of such person
with or without cause. A transfer of an Employee from the Corporation to a
Subsidiary, or vice versa, or from one Subsidiary to another, and a leave of
absence, duly authorized by the Corporation, shall not be deemed a termination
of employment or other service.   g.   Rights as a Shareowner. A Participant
shall have no rights as a shareowner with respect to any Stock covered by an
Award until the date the Participant becomes the holder of record thereof.
Except as provided in Section 9, no adjustment shall be made for dividends or
other rights, unless the Award Agreement specifically requires such adjustment.
  h.   Withholding. Applicable taxes, to the extent required by law, shall be
withheld in respect of all Awards. A Participant may satisfy the withholding
obligation by paying

10



--------------------------------------------------------------------------------



 



    the amount of any taxes in cash or, with the approval of the Committee,
shares of Stock may be delivered to the Corporation or deducted from the payment
to satisfy the obligation in full or in part. The amount of the withholding and
the number of shares of Stock to be paid or deducted in satisfaction of the
withholding requirement shall be determined by the Committee with reference to
the Fair Market Value of the Stock when the withholding is required to be made;
provided, however, that the amount of withholding to be paid in respect of
Options exercised through the cashless method in which all shares of Stock for
which the Options are exercised are immediately sold shall be determined by
reference to the price at which said shares are sold. The Corporation shall have
no obligation to deliver any Stock pursuant to the grant or settlement of any
Award until it has been reimbursed for all required withholding taxes.   i.  
Section Headings. The section headings contained herein are for the purpose of
convenience only, and in the event of any conflict, the text of the Plan, rather
than the section headings, shall control.   j.   Construction. In interpreting
the Plan, the masculine gender shall include the feminine, the neuter gender
shall include the masculine or feminine, and the singular shall include the
plural unless the context clearly indicates otherwise. Any reference to a
statutory provision or a rule under a statute shall be deemed a reference to
that provision or any successor provision unless the context clearly indicates
otherwise.   k.   Invalidity. If any term or provision contained herein or in
any Award Agreement shall to any extent be invalid or unenforceable, such term
or provision will be reformed so that it is valid, and such invalidity or
unenforceability shall not affect any other provision or part thereof.   l.  
Applicable Law. The Plan, the Award Agreements and all actions taken hereunder
or thereunder shall be governed by, and construed in accordance with, the laws
of the State of Delaware without regard to the conflict of law principles
thereof.   m.   Compliance with Laws. Notwithstanding anything contained herein
or in any Award Agreement to the contrary, the Corporation shall not be required
to sell, issue or deliver shares of Stock hereunder or thereunder if the sale,
issuance or delivery thereof would constitute a violation by the Participant or
the Corporation of any provisions of any law or regulation of any governmental
authority or any national securities exchange; and as a condition of any sale or
issuance the Corporation may require such agreements or undertakings, if any, as
the Corporation may deem necessary or advisable to assure compliance with any
such law or regulation.   n.   Supplementary Plans. The Committee may authorize
Supplementary Plans applicable to Employees subject to the tax laws of one or
more countries other than the United States and providing for the grant of
Non-Qualified Stock Options, SARs or Restricted Stock to such Employees on terms
and conditions, consistent with the Plan, determined by the Committee which may
differ from the terms and conditions of other Awards in those forms pursuant to
the Plan for the purpose of complying with the conditions for qualification of
Awards for favorable treatment under foreign tax laws. Notwithstanding any other
provision hereof, Options granted under any Supplementary Plan shall include
provisions that conform with Sections 4(a)(i), (ii) and (iii); SARs granted
under any Supplementary Plan shall include provisions that conform with
Section 4(b); and Restricted Stock granted under any Supplementary Plan shall
include provisions that conform with Section 4(c).   o.   Effective Date and
Term. The Plan was adopted by the Board of Directors effective as of December 1,
1999, subject to approval by the Corporation’s shareowners. The

11



--------------------------------------------------------------------------------



 



      Committee may grant Awards prior to shareowner approval; provided,
however, that Awards granted prior to such shareowner approval shall be
automatically canceled if shareowner approval is not obtained on or before
November 30, 2000; and provided, further, that no Award may be exercisable and
no shares of Stock shall be delivered pursuant to the Plan prior to the date
shareowner approval is obtained. The Plan shall remain in effect until all
Awards under the Plan have been exercised or terminated under the terms of the
Plan and applicable Award Agreements; provided, however, that Awards under the
Plan may be granted only within ten (10) years from the effective date of the
Plan.

12